Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 05/31/2022.
Reply to Applicant’s arguments
3. Applicants arguments and claim amendments filed with the office on 05/31/2022 were fully considered. Applicants arguments are directed to amended and newly introduced claim limitations. Please see the rejection below.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims  1, 2, 5-8, 11, 12, 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Benning et al (US 20170370960 A1) and in view of Stothers (US 20150346122 A1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Regarding independent claim 1, Benning et al (US 20170370960 A1) teaches, A system for detecting icy conditions for an aircraft (paragraph [0018], figures 1A, 1B, Air data system10, Probe head self-compensating heater 28 and strut self-compensating heater 30 are electrically connected to power source 18, Air data computer housing 16 includes air data computer 32, which includes pitot pressure sensor34, static pressure sensor 36, probe head current monitor 38, strut current monitor 40, processor(s) 42, storage device(s) 44, icing condition monitor 46, and communication device(s) 48, which communicates with external device(s) 50 and can receive information from total air temperature probe(TAT) probe52), the system comprising: a plurality of probes (pitot pressure sensor34, static pressure sensor 36, figure 1B), which are for monitoring flight conditions of the aircraft (paragraph [0018]), installed on a skin of the aircraft (Air data probe 12 is connected to base mounting plate 14, which is configured to mount air data probe 12 to an exterior of the aircraft via one or more screws, bolts, rivets, or other attachment devices, pitot pressure sensing port 24 and static pressure sensing port 24 are installed at different locations of probe head 20, figure 1A, paragraph [0017]), wherein each of the plurality of probes comprises a heating circuit integrated therein to protect the probe from icy conditions (probe head self-compensating heater 28 and strut self-compensating heater 30, figure 1B, paragraph [0017]); and a computer 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(air data computer, element 32, figure 1B, paragraphs [0016]-[0018]) configured to: acquire measurements of electric currents flowing through the heating circuit of each of the plurality of probes to manage electricity consumption by the plurality of probes., perform a comparison of the electric currents flowing through the heating circuit of each of the plurality of  probes- and based on a result of the comparison, deduce when the icy conditions are present on the aircraft (Probe head self-compensating heater 28 and strut self-compensating heater 30 are electrically connected to power source 18. Probe head self-compensating heater 28 and strut self-compensating heater 30 are operatively (e.g., electrically and/or communicatively) connected to probe head current monitor 38 and strut current monitor 40, respectively. Pitot pressure sensor 34 and static pressure sensor 36 are disposed within air data computer 32 and pneumatically connected to pressure sensing port 24 and static pressure sensing port 26, respectively. Each of pitot pressure sensor 34, static pressure sensor 36, probe current monitor 38, and strut current monitor 40, processor(s) 42, storage device(s) 44, icing condition monitor 46, and communication device(s) 48 are operatively connected via, e.g., one or more communication channels, such as a data bus, an inter-process communication data structure, or other such communication channel. Air data computer 32 is also operatively connected to external device(s) 50 and TAT probe 52 (paragraph [0017]); Air data system 10 identifies the presence of icing conditions by monitoring the current draw and/or power consumption of the self-compensating heater(s) (e.g., probe head self-compensating heater 28 and strut self-compensating heater 30) and comparing the current draw and/or power consumption to one or more expected current draw and/or power consumption parameters determined based on aircraft flight conditions determined by air data computer 32 and/or received from producing systems (e.g., an inertial reference system) via communication device(s) 48 (paragraph [0018], Please also see paragraphs [0027]-[0030)).
Regarding the limitation at different locations on the skin of the aircraft from each other, Benning et al teaches pitot pressure sensing port 24 and static pressure sensing port 24 are installed at different locations of probe head 20, figure 1A, paragraph [0017]).
Stothers et al (US 20150346122 A1) teaches, an apparatus and method for detecting the presence of water or ice on a structure, for example on the surface of an aircraft. One or more separate heaters are thermally coupled to a structure (for example on the back of wing leading edge skins). A controller applies power to the heaters to heat the different regions of the surface of the structure. The controller detects the presence of water or ice by comparing the power required to achieve the desired surface temperature, and a reference power, where the reference power is the power required to heat the surface of the structure to the same temperature if the structure were in a dry air environment (i.e. an environment devoid of water). If the power consumed by the heater is greater than the reference power, the presence of water or ice is inferred (abstract). Each sensor and its heater are  provided  and in thermal contact with each other (paragraph [0087]). Please see paragraphs [0116]-[0118], calculate a ratio of the two powers (P.sub.act/P.sub.dry) [0123]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Benning et al by providing sensors equipped with heaters disposed at different locations on the surface of the aircraft  and for calculating a ratio of the heater power, where a ratio greater than one would infer that there is water or ice on the surface of the structure, as taught by Stothers et al ([0123]).
One of the ordinary skill in the art would have been motivated to make this modification such that when used on an aircraft wing, for example, enables a determination of whether or not there is water or ice accumulating on the surface of a wing, which can be relayed back to the pilot, or used in the control of a de-icing system, as taught by Stothers et al (paragraph [0042]).

Regarding dependent claim 2, Benning et al (US 20170370960 A1) and Stothers et al (US 20150346122 A1) teach, the system according to claim 1.
Benning et al fails to teach  wherein: the computer is configured to compute a ratio of currents between first and second current intensities flowing respectively through a first probe of the plurality of probes and a second probe of the plurality of probes; and  the ratio is indicative of the icy conditions.
Stothers et al (US 20150346122 A1) teaches, an apparatus and method for detecting the presence of water or ice on a structure, for example on the surface of an aircraft. One or more separate heaters are thermally coupled to a structure. A controller applies power to the heaters to heat the different regions of the surface of the structure. If the power consumed by the heater is greater than the reference power, the presence of water or ice is inferred. Please see paragraphs [0116]-[0118]). calculate a ratio of the two powers (P.sub.act/P.sub.dry) [0123]). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Benning et al by providing for calculating a ratio of the heater power, where a ratio greater than one would infer that there is water or ice on the surface of the structure, as taught by Stothers ([0123]).
One of the ordinary skill in the art would have been motivated to make this modification such that when used on an aircraft wing, for example, enables a determination of whether or not there is water or ice accumulating on the surface of a wing, which can be relayed back to the pilot, or used in the control of a de-icing system, as taught by Stothers et al (paragraph [0042]).

Regarding dependent claim 6, Benning et al (US 20170370960 A1) and Stothers et al (US 20150346122 A1) teach, the system according to claim 1.
Benning et al (US 20170370960 A1) further teaches, wherein the computer is configured to use  learning data that are recorded beforehand to deduce the icy conditions (paragraphs [0022], [0023], [0027]).

Regarding dependent claim 7, Benning et al (US 20170370960 A1) and Stothers et al (US 20150346122 A1) teach, the system according to claim 1.
Benning et al (US 20170370960 A1) further teaches, wherein the system is configured to display data regarding the icy conditions  in real time on an interface in a cockpit of the aircraft (paragraph [0028], display, communicated by communication device 48 to a pilot of the aircraft).

Regarding dependent claim 8, Benning et al (US 20170370960 A1) and Stothers et al (US 20150346122 A1) teach, the system according to claim 1.
Benning et al (US 20170370960 A1) further teaches, wherein the computer is configured to compare in pairs electric currents flowing through the plurality of probes (paragraphs ([0027], [0029]).

Regarding dependent claim 10, Benning et al (US 20170370960 A1) and Stothers et al (US 20150346122 A1) teach, the system according to claim 1.
Benning et al further teaches, An aircraft comprising the system (Paragraphs ([0004], [0016]- [0018], [0027]- [0030]).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Regarding independent claim 11, Benning et al (US 20170370960 A1)  teaches, A method for detecting icy conditions for an aircraft (paragraphs [0005], [0018], [0070]-[0075]), the method comprising- installing a plurality of probes (pitot pressure sensor 34, static pressure sensor 36, figure 1B), which are for monitoring flight conditions of the aircraft (paragraph [0018]),  on a skin of the aircraft (Air data probe 12 is connected to base mounting plate 14, which is configured to mount air data probe 12 to an exterior of the aircraft via one or more screws, bolts, rivets, or other attachment devices, pitot pressure sensing port 24 and static pressure sensing port 24 are installed at different locations probe head 20, figure 1A, paragraph [0017]), wherein each of the plurality of probes comprises a heating circuit integrated therein to protect the probe from icy conditions (probe head self-compensating heater 28 and strut self-compensating heater 30, figure 1B, paragraph [0017]); acquiring, by a computer (air data 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
computer, element 32, figure 1B, paragraphs [0016]-[0018]), measurements of electric currents flowing through the plurality of probes to manage electricity consumption by the plurality of probes., performing a comparison of the electric currents flowing through the plurality of at probes. and based on a result of the comparison, deducing when the icy conditions are present on the aircraft (Probe head self-compensating heater 28 and strut self-compensating heater 30 are electrically connected to power source 18. Probe head self-compensating heater 28 and strut self-compensating heater 30 are operatively (e.g., electrically and/or communicatively) connected to probe head current monitor 38 and strut current monitor 40, respectively. Pitot pressure sensor 34 and static pressure sensor 36 are disposed within air data computer 32 and are pneumatically connected to pressure sensing port 24 and static pressure sensing port 26, respectively. Each of pitot pressure sensor 34, static pressure sensor 36, probe current monitor 38, and strut current monitor 40, processor(s) 42, storage device(s) 44, icing condition monitor 46, and communication device(s) 48 are operatively connected via, e.g., one or more communication channels, such as a data bus, an inter-process communication data structure, or other such communication channel. Air data computer 32 is also operatively connected to external device(s) 50 and TAT probe 52 (paragraph [0017]); Air data system 10 identifies the presence of icing conditions by monitoring the current draw and/or power consumption of the self-compensating heater(s) (e.g., probe head self-compensating heater 28 and strut self-compensating heater 30) and comparing the current draw and/or power consumption to one or more expected current draw and/or power consumption parameters determined based on aircraft flight conditions determined by air data computer 32 and/or received from producing systems (e.g., an inertial reference system) via communication device(s) 48 (paragraph [0018], Please also see paragraphs [0027]-[0030)).
Regarding the limitation at different locations on the skin of the aircraft from each other, Benning et al teaches pitot pressure sensing port 24 and static pressure sensing port 24 are installed at different locations of probe head 20, figure 1A, paragraph [0017]).
Stothers et al (US 20150346122 A1) teaches, an apparatus and method for detecting the presence of water or ice on a structure, for example on the surface of an aircraft. One or more separate heaters are thermally coupled to a structure (for example on the back of wing leading edge skins). A controller applies power to the heaters to heat the different regions of the surface of the structure. The controller detects the presence of water or ice by comparing the power required to achieve the desired surface temperature, and a reference power, where the reference power is the power required to heat the surface of the structure to the same temperature if the structure were in a dry air environment (i.e. an environment devoid of water). If the power consumed by the heater is greater than the reference power, the presence of water or ice is inferred (abstract). Each sensor and its heater are  provided  and in thermal contact with each other (paragraph [0087]). Please see paragraphs [0116]-[0118]). calculate a ratio of the two powers (P.sub.act/P.sub.dry) [0123]). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Benning et al by providing sensors equipped with heaters disposed at different locations on the surface of the aircraft  and for calculating a ratio of the heater power, where a ratio greater than one would infer that there is water or ice on the surface of the structure, as taught by Stothers et al ([0123]).
One of the ordinary skill in the art would have been motivated to make this modification such that when used on an aircraft wing, for example, enables a determination of whether or not there is water or ice accumulating on the surface of a wing, which can be relayed back to the pilot, or used in the control of a de-icing system, as taught by Stothers et al (paragraph [0042]).

Regarding dependent claim 12, Benning et al (US 20170370960 A1) and Stothers et al (US 20150346122 A1) teach, the system according to claim 11.
Benning et al further teaches, wherein the plurality of probes comprise a first probe and a second probe (pitot pressure sensor 34, static pressure sensor 36, figure 1B). 
Benning et al fails to teach, computing, using the computer, a ratio of currents between first and second current intensities flowing respectively through the first and second probes; wherein the ratio is indicative of the icy conditions.
Stothers et al (US 20150346122 A1) teaches, an apparatus and method for detecting the presence of water or ice on a structure, for example on the surface of an aircraft. One or more separate heaters are thermally coupled to a structure. A controller applies power to the heaters to heat the different regions of the surface of the structure. If the power consumed by the heater is greater than the reference power, the presence of water or ice is inferred. Please see paragraphs [0116]-[0118]). calculate a ratio of the two powers (P.sub.act/P.sub.dry) [0123]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Benning et al by providing for calculating a ratio of the heater power, where a ratio greater than one would infer that there is water or ice on the surface of the structure, as taught by Stothers et al ([0123]).
One of the ordinary skill in the art would have been motivated to make this modification such that when used on an aircraft wing, for example, enables a determination of whether or not there is water or ice accumulating on the surface of a wing, which can be relayed back to the pilot, or used in the control of a de-icing system, as taught by Stothers et al (paragraph [0042]).

Regarding dependent claim 16, Benning et al (US 20170370960 A1) and Stothers et al (US 20150346122 A1) teach, the system according to claim 11.
Benning et al further teaches, wherein the computer uses learning data that are recorded beforehand to deduce the icy conditions (paragraphs [0022], [0023], [0027]).

Regarding dependent claim 17, Benning et al (US 20170370960 A1) and Stothers et al (US 20150346122 A1) teach, the system according to claim 11.
Benning et al further teaches, comprising displaying data regarding the icy conditions in real time on an interface in a cockpit of the aircraft (paragraph [0028], display, communicated by communication device 48 to a pilot of the aircraft).

Regarding dependent claim 18, Benning et al (US 20170370960 A1) and Stothers et al (US 20150346122 A1) teach, the system according to claim 11.
Benning et al further teaches, wherein the at least two probes comprises a plurality of probes, which are installed at different locations of the aircraft (pitot pressure sensor 34, static pressure sensor 36, figure 1B) the method comprising: using the computer to compare in pairs electric currents flowing through the plurality of probes (paragraphs ([0027], [0029]).
4. Claims  3, 4, 5, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Benning et al (US 20170370960 A1), Stothers (US 20150346122 A1) and in further view of Severson, John A. (US-20040024538-A1).
Regarding dependent claim 3, Benning et al (US 20170370960 A1) and Stothers et al (US 20150346122 A1) teach, the system according to claim 2.
Benning et al (US 20170370960 A1) and Stothers et al (US 20150346122 A1) fail to explicitly teach, wherein the computer is configured to determine a parameter indicative of the icy conditions by: dividing the ratio of currents by a ratio between first and second water collection coefficients in relations respectively to the first and second probes and a cloudless constant.
Benning et al further teaches, Air data computer housing 16 includes air data computer 32, which includes pitot pressure sensor 34, static pressure sensor 36, probe head 1 current monitor 38, strut current monitor 40, processor(s) 42, storage device(s) 44, icing condition monitor 46, and communication device(s) 48, which communicates with external device(s) 50 and can receive information from total air temperature probe (TAT) probe 52. Comparing current draw and power consumption to detect icing condition. Please also see paragraphs ([0016]-[0018], [0027]-[0030]).
Severson, John A. (US-20040024538-A1) teaches, Ice accretion on a probe is detected with various ice detectors to provide a signal indicating the rate of ice accretion (The rate of change of ice accretion is determined and is combined with parameters including air velocity, air pressure and air temperature for providing a signal that indicates liquid water content in the airflow, as well as ice accretion on the ice detector. Please see figure 1, paragraphs [0025], [0042], [0045], [0047], [0050]). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Benning et al and Stothers by providing a lookup table to determine the severity of icing level, the liquid water content at a particular temperature and a particular air speed can be determined by a lookup table or by an algorithm, as taught by Severson et al [paragraph [0042]).
One of the ordinary skill in the art would have been motivated to determine the rate of change of ice accretion, as taught by Severson et al (paragraph [0051]).

Regarding dependent claim 4, Benning et al (US 20170370960 A1), Stothers et al (US 20150346122 A1) and Severson, John A. (US-20040024538-A1) teach, the system according to claim 3.
Severson, John A. (US-20040024538-A1) teaches, Ice accretion on a probe is detected with various ice detectors to provide a signal indicating the rate of ice accretion (The rate of change of ice accretion is determined and is combined with parameters including air velocity, air pressure and air temperature for providing a signal that indicates liquid water content in the airflow, as well as ice accretion on the ice detector. Please see figure 1, paragraphs [0025], [0042], [0045], [0047], [0050]). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Benning et al and Stothers by providing a lookup table to determine the severity of icing level, the liquid water content at a particular temperature and a particular air speed can be determined by a lookup table or by an algorithm, as taught by Severson et al (paragraph [0042]).
One of the ordinary skill in the art would have been motivated to determine the rate of change of ice accretion, as taught by Severson et al (paragraph [0051]).

Regarding dependent claim 5, Benning et al (US 20170370960 A1), Stothers et al (US 20150346122 A1) and Severson, John A. (US-20040024538-A1) teach, the system according to claim 3.
Stothers et al further teaches, wherein the cloudless constant is predetermined by measuring the ratio of currents in relation to the first and second probes in atmospheric conditions with dry air ( [0078], [0116], [0122], [0123]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Benning et al by providing for calculating a ratio of the heater power, where a ratio greater than one would infer that there is water or ice on the surface of the structure, as taught by Stothers et al ([0123]).
One of the ordinary skill in the art would have been motivated to make this modification such that when used on an aircraft wing, for example, enables a determination of whether or not there is water or ice accumulating on the surface of a wing, which can be relayed back to the pilot, or used in the control of a de-icing system, as taught by Stothers et al (paragraph [0042]).

Regarding dependent claim 13, Benning et al (US 20170370960 A1) and Stothers et al (US 20150346122 A1) teach, the system according to claim 12.
Benning et al (US 20170370960 A1) and Stothers et al(US 20150346122 A1) fail to explicitly teach determining, using the computer, a parameter indicative of the icy conditions by dividing the ratio of currents by a ratio between first and second water collection coefficients in relation, respectively, to the first and second probes, and by a cloudless constant. 
Benning et al further teaches, Air data computer housing 16 includes air data computer 32, which includes pitot pressure sensor 34, static pressure sensor 36, probe head 1 current monitor 38, strut current monitor 40, processor(s) 42, storage device(s) 44, icing condition monitor 46, and communication device(s) 48, which communicates with external device(s) 50 and can receive information from total air temperature probe (TAT) probe 52. Comparing current draw and power consumption to detect icing condition. Please also see paragraphs ([0016]-[0018], [0027]-[0030]).
Severson, John A. (US-20040024538-A1) teaches, Ice accretion on a probe is detected with various ice detectors to provide a signal indicating the rate of ice accretion (The rate of change of ice accretion is determined and is combined with parameters including air velocity, air pressure and air temperature for providing a signal that indicates liquid water content in the airflow, as well as ice accretion on the ice detector. Please see figure 1, paragraphs [0025], [0042], [0045], [0047], [0050]). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Benning et al and Stothers by providing a lookup table to determine the severity of icing level, the liquid water content at a particular temperature and a particular air speed can be determined by a lookup table or by an algorithm, as taught by Severson et al [paragraph [0042]).
One of the ordinary skill in the art would have been motivated to determine the rate of change of ice accretion, as taught by Severson et al (paragraph [0051]).

Regarding dependent claim 14, Benning et al (US 20170370960 A1), Stothers et al (US 20150346122 A1) and Severson, John A. (US-20040024538-A1) teach, the system according to claim 13.
Severson, John A. (US-20040024538-A1) further teaches, the water collection coefficients are predetermined by an aerodynamic code based on: flight conditions; a location of the first and second probes; and atmospheric conditions; and values of the water collection coefficients are entered in look-up tables that are stored in a storage unit (Ice accretion on a probe is detected with various ice detectors to provide a signal indicating the rate of ice accretion (The rate of change of ice accretion is determined and is combined with parameters including air velocity, air pressure and air temperature for providing a signal that indicates liquid water content in the airflow, as well as ice accretion on the ice detector. Please see figure 1, paragraphs [0025], [0042], [0045], [0047], [0050]). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Benning et al and Stothers by providing a lookup table to determine the severity of icing level, the liquid water content at a particular temperature and a particular air speed can be determined by a lookup table or by an algorithm, as taught by Severson et al [paragraph [0042]).
One of the ordinary skill in the art would have been motivated to determine the rate of change of ice accretion, as taught by Severson et al (paragraph [0051]).

Regarding dependent claim 15, Benning et al (US 20170370960 A1), Stothers et al (US 20150346122 A1) and Severson, John A. (US-20040024538-A1) teach, the system according to claim 13.
Stothers further teaches, wherein the cloudless constant is predetermined by measuring the ratio of currents in relation to the first and second probes in atmospheric conditions with dry air ( paragraphs [0078], [0116], [0122], [0123]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Benning et al by providing for calculating a ratio of the heater power, where a ratio greater than one would infer that there is water or ice on the surface of the structure, as taught by Stothers ([0123]).
One of the ordinary skill in the art would have been motivated to make this modification such that when used on an aircraft wing, for example, enables a determination of whether or not there is water or ice accumulating on the surface of a wing, which can be relayed back to the pilot, or used in the control of a de-icing system, as taught by Stothers et al (paragraph [0042]).
4. Claims  9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benning et al (US 20170370960 A1), Stothers et al (US 20150346122 A1) and in further view of Esposito Carl (US-20150304813-A1).
Regarding dependent claim 9, Benning et al (US 20170370960 A1) and Stothers et al (US 20150346122 A1) teach, the system according to claim 1.
Benning et al (US 20170370960 A1) fails to teach, wherein the aircraft is configured for transmitting data regarding the icy conditions determined by the computer to a ground weather station.  
Esposito Carl (US-20150304813-A1) teaches, Down linking weather data from an aircraft to the ground station and also uplinking weather data from ground station to an aircraft (paragraphs [0025]-[0027, [0030]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Benning et al by providing system and method to request weather data for a region of interest from one or more other entities, which may be one or more aircraft, one or more ground-based systems, one or more ground-based vehicles, one or more marine vessels, or a combination, and receive the weather data from the one or more entities, as taught by Esposito Carl ([0017]).
One of the ordinary skill in the art would have been motivated to make such a modification for disseminating and sharing weather data for example, information relating to turbulence regions, clouds, precipitation, hail, snow, icing conditions, wind shear, temperature, convective weather cells, and the like, as taught by Esposito (paragraph [0017]).

Regarding dependent claim 19, Benning et al (US 20170370960 A1) and Stothers et al (US 20150346122 A1) teach, the system according to claim 11.
Benning et al (US 20170370960 A1) fails to teach, comprising using the aircraft to transmit data regarding the icy conditions determined by the computer to a ground weather station.
Esposito Carl (US-20150304813-A1) teaches, Down linking weather data from an aircraft to the ground station and also uplinking weather data from ground station to an aircraft (paragraphs [0025]-[0027, [0030]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Benning et al by providing system and method to request weather data for a region of interest from one or more other entities, which may be one or more aircraft, one or more ground-based systems, one or more ground-based vehicles, one or more marine vessels, or a combination, and receive the weather data from the one or more entities, as taught by Esposito Carl ([0017]).
One of the ordinary skill in the art would have been motivated to make such a modification for disseminating and sharing weather data for example, information relating to turbulence regions, clouds, precipitation, hail, snow, icing conditions, wind shear, temperature, convective weather cells, and the like, as taught by Esposito (paragraph [0017]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858   


/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858